DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 18, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Also, the Office notes that the last page of the IDS has garbled text in the listing of patent numbers.  This page was also not considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/343,922, filed on November 4, 2016.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) the switching element at the bottom of the inner groove of claims 19 and 20, and (b) the inorganic layer being provided between the second organic insulating film and the covering member so as not to prevent direct contact between the covering member and the second organic insulating film directly of claim 33, if supported by the originally filed application, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants’ amendment to the specification is accepted and entered.  No new matter has been added.
The disclosure is objected to because of the following informalities:
In the specification amendment, the following objections are noted:
Line 2: After “filed July 10, 2020,” add “now U.S. Pat. No. 10,991,912, issued April 27, 2021,”
Line 3: After “filed October 22, 2018,” add “now U.S. Pat. No. 10,756,299, issued August 25, 2020,”
Line 4: After “January 5, 2018,” add “now U.S. Pat. No. 10,141,542, issued November 27, 2018,”.
Line 5: After “November 4, 2016,” add “now, U.S. Pat. No. 9,893,316, issued Feb. 13, 2018,”.
In the specification, the following objection is noted:
Page 8, line 15: Change “Those” to “The”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the switching element of claims 19 and 20, if supported by the originally filed application, and the claimed arrangement of claim 33, again if supported by the originally filed application.
Appropriate correction is required.

Claim Objections
Claims 16-35 are objected to because of the following informalities:
Claim 16, line 16: Change “display area” to “display region”.  Compare with line 2.  Claims 17-35 are objected to for depending from objected-to base claim 16.
Claim 19, line 3: There is no antecedent basis for “the bottom”.
Claims 20-21 are objected to for depending from objected-to base claim 19.
Claim 22, line 3: There is no antecedent basis for “the bottom”.
Claims 23 and 24 are objected to for depending from objected-to base claim 22.
Claim 23, line 3: This claim refers to the wiring covered in the outer groove.  Claim 22 defines a wiring, but not a wiring covered in the outer groove.  Please provide antecedent basis for this specific wiring.
Claim 24 is objected to for depending from objected-to base claim 23.
Claim 25, line 3: Change “the second organic insulating layer” to “the second organic insulating film”.  Compare with claim 16, line 5.
Claim 26 is objected to for depending from objected-to base claim 25.
Claim 26, line 3: Delete “is”.
Claim 28, line 3: Change “the four sides” to “the at least four sides”.  Compare with line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 and 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, which depends from claim 16: Claim 19 requires a switching element or a wiring to be provided at the bottom of the inner groove.  While the wiring is supported by the originally filed application, the switching element is not.  Because the switching element at the bottom of the inner groove is not supported by the originally filed application, claim 19 is rejected for failing the meet the written description requirement. 
Claim 20, which depends from claim 19, also refers to the switching element and is rejected for the same reasons as claim 19.  Claim 21 is rejected for depending from rejected base claims 19 and 20.
Regarding claim 33, which depends from claim 31, which depends from claim 16: Claim 33 requires: 
the inorganic layer is provided between the second organic insulating film and the covering member so as not to prevent direct contact between the covering member and the second organic insulating film directly.

(emphasis added).  The Office is unclear as to how this claim language should be interpreted.  From applicants’ figures, inorganic layer (25) prevents direct contact between the second organic insulating film (19) and the covering member (8).  Because the claim is not supported by the originally filed application, claim 33 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, which depends from claim 16: Claim 17 requires in the inner groove, that a taper angle of the first organic insulating film be different from a taper angle of the second organic insulating film.  However, claim 17 does not define how to measure the taper angle—(a) the angle of the material or (b) the angle of the opening at the base.  Because the claim language is unclear as to where the taper angle is located, claim 17 is rejected as indefinite.
Regarding claim 18, which depends from claim 16: Claim 18 requires in the inner groove, a taper angle of the first organic insulating film be acute, while a taper angle of the second organic insulating film be obtuse.  However, claim 18 does not define how to measure the taper angle—(a) the angle of the material or (b) the angle of the opening at the base.  Because the claim language is unclear as to where the taper angle is located, claim 18 is rejected as indefinite.
Regarding claim 19, which depends from claim 16: In line 3, the claim refers to “the bottom of the inner groove”.  However, the bottom of the inner groove has not been defined.  Because the bottom of the inner groove has not been defined, claim 19 is rejected for indefiniteness.
Claims 20 and 21 are rejected for depending from rejected base claim 19.
Regarding claim 22, which depends from claim 16: In line 3, the claim refers to “the bottom of the outer groove”.  However, the bottom of the outer groove has not been defined.  Because the bottom of the outer groove has not been defined, claim 22 is rejected for indefiniteness.
Claims 23 and 24 are rejected for depending from rejected base claim 22.
Regarding claim 23, which depends from claim 22, which depends from claim 16: This claim refers to “the wiring covered in the outer groove.”  A wiring is defined in claim 22, but not a wiring covered in the outer groove.  Because no antecedent basis is provided for the wiring covered in the outer groove, claim 23 is rejected as indefinite.  Claim 24 is rejected for depending from rejected base claim 23.
Regarding claim 31, which depends from claim 16: This claim requires “an inorganic layer covers the first organic insulating film and the second organic insulating film with the inner groove and the outer groove” (emphasis added).  This claim language does not make sense.  Re-phrased, the claim language is “the inner groove and the outer groove are used by the inorganic layer to cover the first organic insulating film and the second organic insulating film.  Please clarify this language.  
Claims 32 and 33 are rejected for depending from rejected base claim 31.
Regarding claim 33, which depends from claim 31, which depends from claim 16: Claim 33 requires: 
the inorganic layer is provided between the second organic insulating film and the covering member so as not to prevent direct contact between the covering member and the second organic insulating film directly.

(emphasis added).  The Office is unclear as to how this claim language should be interpreted.  From applicants’ figures, inorganic layer (25) prevents direct contact between the second organic insulating film (19) and the covering member (8).  Please review the claim language.  Because the claim language contradicts applicants’ figures, raising a question as to how to interpret the claim, claim 33 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 27, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonoda, U.S. Pat. Pub. No. 2020/0043997,1 Figure 6.
Sonoda, Figure 6 (annotated):

    PNG
    media_image1.png
    362
    722
    media_image1.png
    Greyscale

Regarding claim 16: Sonoda Figure 6 discloses a display device (1), comprising: a display region (5) in which pixels (PIX: OLED 41 and TFT (16, 18, 20, 21)) are arranged and a frame region (6) surrounding the display region (5); a first organic insulating film (23, 23A1, 23A2) provided on the display region (5) and the frame region (6); a second organic insulating film (25, 55, 35) provided on the first organic insulating film (23, 23A1, 23A2) in the display region (5) and the frame region (6); an inner groove (see annotated Sonoda Figure 6) penetrating the first organic insulating film (23, 23A1, 23A2) and the second organic insulating film (25, 55, 35); an outer groove (see annotated Sonoda Figure 6) being farther from the display region (5) than the inner groove and penetrating the second organic insulating film (25, 55, 35); a midst bank portion (inner layer stack of (35, 23A2)) between the inner groove and the outer groove including part (23A2) of the first organic insulating film (23, 23A1, 23A2) and part (35) of the second organic insulating film (25, 55, 35); and a covering member (29) provided in the display region (5) and the frame region (6), an edge of the covering member (29) placed above an area between the inner groove and the outer groove, wherein the inner groove and the outer groove extend along the display area (5), and the second organic insulating film (25, 55, 35) covers an edge (layer (35) covers the inner and outer edges of layer (23A2)) of the first organic insulating film (23, 23A1, 23A2).  Sonoda specification ¶¶ 136-148, 23-58, 68-72.
Regarding claim 17, which depends from claim 16: Sonoda Figure 6 discloses that in the inner groove, a taper angle of the first organic insulating film (23, 23A1, 23A2) is different from a taper angle of the second organic insulating film (25, 55, 35).
Regarding claim 27, which depends from claim 16: Sonoda discloses that the outer groove extends along the inner groove.  See Sonoda Figure 3, which is incorporated by reference in Sonoda Figure 6.
Regarding claim 28, which depends from claim 16: Sonoda discloses that the covering member (29) has a shape with at least four sides and without an opening, and the four sides are located in the frame region (6).  See Sonoda Figure 3, which is incorporated by reference in Sonoda Figure 6.  Sonoda Figure 3 shows the outer limit of layer (23) and the covering member (29) is within those limits, per Sonoda Figure 6.
Regarding claim 31, which depends from claim 16: Sonoda discloses that an inorganic layer (28) covers the first organic insulating film (23, 23A1, 23A2) and the second organic insulating film (25, 55, 35) with the inner groove and the outer groove.  Sonoda specification ¶¶ 28, 83.
Regarding claim 32, which depends from claim 31: Sonoda discloses that the inorganic layer (28) is provided beneath the covering member (29).  Id.
Regarding claim 33, which depends from claim 31: Sonoda discloses that the inorganic layer (28) is provided between the second organic insulating film (23, 23A1, 23A2) and the covering member (29) so as [not] to prevent direct contact between the covering member (29) and the second organic insulating film (23, 23A1, 23A2) [directly].  See id.
Claims 16 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonoda, Figure 6.  This rejection uses a slightly different basis for rejecting claim 16, which supports a rejection of claim 25.
Sonoda, Figure 6 (annotated):

    PNG
    media_image2.png
    362
    724
    media_image2.png
    Greyscale

Regarding claim 16: Sonoda Figure 6 discloses a display device (1), comprising: a display region (5) in which pixels (OLED 41 and TFT (16, 18, 20, 21)) are arranged and a frame region (6) surrounding the display region (5); a first organic insulating film (23, 23A1, 23A2) provided on the display region (5) and the frame region (6); a second organic insulating film (25, 55, 35) provided on the first organic insulating film (23, 23A1, 23A2) in the display region (5) and the frame region (6); an inner groove (see annotated Sonoda Figure 6) penetrating the first organic insulating film (23, 23A1, 23A2) and the second organic insulating film (25, 55, 35); an outer groove (see annotated Sonoda Figure 6) being farther from the display region (5) than the inner groove and penetrating the second organic insulating film (25, 55, 35); a midst bank portion between the inner groove and the outer groove including part (23A2) of the first organic insulating film (23, 23A1, 23A2) and part (35) of the second organic insulating film (25, 55, 35); and a covering member (29) provided in the display region (5) and the frame region (6), an edge of the covering member (29) placed above an area between the inner groove and the outer groove, wherein the inner groove and the outer groove extend along the display area (5), and the second organic insulating film (25, 55, 35) covers an edge (layer (35) covers the inner and outer edges of layer (23A2)) of the first organic insulating film (23, 23A1, 23A2).  Sonoda specification ¶¶ 136-148, 23-58, 68-72.
Regarding claim 25, which depends from claim 16: Sonoda discloses a middle groove penetrating the second organic insulating layer (at 35) provided at the midst bank portion.  See annotated Sonoda Figure 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of U.S. Patent No. 10,991,912. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the claims of the ’912 patent.
Regarding claim 16: Claim 1 of the ’912 patent discloses a display device (col. 13, line 22), comprising: a display region in which pixels are arranged and a frame region surrounding the display region (col. 13, ll. 22-24); a first organic insulating film provided on the display region and the frame region (col. 13, ll. 25-26); a second organic insulating film provided on the first organic insulating film in the display region and the frame region (col. 13, ll. 27-29); an inner groove penetrating the first organic insulating film and the second organic insulating film (col. 13, ll. 30-32); an outer groove being farther from the display region than the inner groove and penetrating the second organic insulating film (col. 13, ll. 33-36); a midst bank portion between the inner groove and the outer groove including part of the first organic insulating film and part of the second organic insulating film (see col. 13, 30-36—the midst bank portion would necessarily be formed when the inner and outer grooves penetrate and separate the first and second organic insulating films as stated in col. 13, ll. 30-36); and a covering member provided in the display region and the frame region (col. 13, ll. 37-38), an edge of the covering member placed above an area between the inner groove and the outer groove (col. 13, ll. 38-40), wherein the inner groove and the outer groove extend along the display area (see col. 13, 41-43), and the second organic insulating film covers an edge of the first organic insulating film (col. 13, ll. 44-45).
Regarding claim 28, which depends from claim 16: Claim 3 of the ’912 patent, which depends from claim 1, discloses the covering member has a shape with at least four sides and without an opening and the four sides are located in the frame region (col. 13, ll. 49-51).
Regarding claim 29, which depends from claim 16: Claim 4 of the ’912 patent, which depends from claim 1, discloses a sealing member provided on the first organic insulating film, wherein the sealing member overlaps the outer groove (col. 14, ll. 3-5).
Regarding claim 30, which depends from claim 29: Claim 5 of the ’912 patent, which depends from claim 4, discloses an edge of the sealing member surrounds the covering member, and the covering member adheres to the sealing member and fills an area surrounded by the sealing member (col. 14, ll. 7-10).
Regarding claim 31, which depends from claim 16: Claim 6 of the ’912 patent, which depends from claim 1, discloses an inorganic layer covers the first organic insulating film and the second organic insulating film with the inner groove and the outer groove (col. 14, ll. 12-14).
Regarding claim 32, which depends from claim 31: Claim 7 of the ’912 patent, which depends from claim 6, discloses the inorganic layer is provided beneath the covering member (col. 14, ll. 16-17).
Regarding claim 33, which depends from claim 31: Claim 8 of the ’912 patent, which depends from claim 6, discloses the inorganic layer is provided between the second organic insulating film and the covering member so as [not] to prevent direct contact between the covering member and the second organic insulating film [directly] (col. 14, ll. 19-22).
Regarding claim 34, which depends from claim 16: Claim 9 of the ’912 patent, which depends from claim 1, discloses a plurality of pixel electrodes provided on the display region, and a common electrode provided on the display region and the frame region, wherein the common electrode at least covers the inner groove and contacts a line at the area between the inner groove and the outer groove (col. 14, ll. 25-31). 
Regarding claim 35, which depends from claim 34: Claim 10 of the ’912 patent, which depends from claim 9, discloses the line is provided on the first organic insulating film, and the covering member covers the line (col. 14, ll. 33-34).
Claims 16 and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of the ’912 patent in view of Sonoda. 
Regarding claim 16: To the extent that the midst bank portion would not be disclosed by claim 1 of the ’912 patent, Sonoda Figure 6 discloses a midst bank portion (unnumbered) that would exist by the inner groove penetrating and separating the first and second organic film layers (25, 55, 35; 23, 23A1, 23A2), and the outer groove penetrating and separating the first and second organic film layers (25, 55, 35; 23, 23A1, 23A2).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’912 patent to include the midst bank portion between the inner groove and the outer groove including part of the first organic insulating film and part of the second organic insulating film because the modification would be a result of the formation of the inner and outer grooves in these insulating films.
The rejections of claims 28-25 are incorporated by reference from above.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,991,907 in view of Sonoda. 
Regarding claim 16: Claim 5 of the ’907 patent, which depends from claim 1, discloses a display device (col 7, l. 61), comprising: a display region (id.) a frame region surrounding the display region (see col. 8, ll. 10-11—unnamed area surrounding the display region where first and second slits are located); a first organic insulating film provided on the display region and the frame region (col. 8, ll. 3, 4, 10, 11, 39, 40); a second organic insulating film provided on the first organic insulating film in the display region and the frame region (col. 8, ll. 7-17, 39, 40); an inner groove penetrating the first organic insulating film and the second organic insulating film (col. 8, ll. 10-17); an outer groove being farther from the display region than the inner groove and penetrating the second organic insulating film (id.); a midst bank portion between the inner groove and the outer groove including part of the first organic insulating film and part of the second organic insulating film (see id.—the midst bank portion would be present due to the spacing between the set of slits); wherein the inner groove and the outer groove extend along the display area (col. 8, ll. 10-17), and the second organic insulating film covers an edge of the first organic insulating film (col. 8, ll. 18, 19).  Claim 5 of the ’679 patent does not disclose that the display region has pixels are arranged in it.  Claim 5 also does not disclose a covering member provided in the display region and the frame region, an edge of the covering member placed above an area between the inner groove and the outer groove.
Sonoda Figure 6, directed to similar subject matter, discloses the display device has a display region (5) in which pixels (PIX: OLED 41 and TFT (16, 18, 20, 21)) are arranged.  Sonoda also discloses a covering member (29) provided in the display region (5) and the frame region (6), an edge of the covering member (29) placed above an area between the inner groove and the outer groove.  Lastly, to the extent that claim 5 of the ’907 patent does not disclose the midst bank portion, Sonoda Figure 6 discloses a midst bank portion (unnumbered) that would exist by the inner groove penetrating and separating the first and second organic film layers (25, 55, 35; 23, 23A1, 23A2), and the outer groove penetrating and separating the first and second organic film layers (25, 55, 35; 23, 23A1, 23A2).  Sonoda specification ¶¶ 136-148, 23-58, 68-72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’907 patent to include pixels in the display region, the covering member, and the midst bank portion between the inner groove and the outer groove including part of the first organic insulating film and part of the second organic insulating film because a display region typically has pixels, the covering member would protect the display region and the frame region, and the modification to include the midst bank portion would be a result of the formation of the inner and outer grooves/slits in these insulating films.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the informalities in claims 16, 25, and 26 were addressed.
Claims 18-24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and informalities, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 29, 30, 34 and 35 would be allowable if rewritten to overcome the informalities, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer were filed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “in the inner groove, a taper angle of the first organic insulating film is acute, while a taper angle of the second organic insulating film is obtuse”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “a switching element or a wiring provided at the bottom of the inner groove”, in combination with the remaining limitations of the claim.
With regard to claims 20 and 21: The claims have been found allowable due to their dependency from claim 19 above.
With regard to claim 22: The claim has been found allowable because the prior art of record does not disclose “a wiring provided at the bottom of the outer groove”, in combination with the remaining limitations of the claim.
With regard to claims 23 and 24: The claims have been found allowable due to their dependency from claim 22 above.
With regard to claim 26: The claim has been found allowable because the prior art of record does not disclose “a wiring is provided at a bottom of the middle groove”, in combination with the remaining limitations of the claim.
With regard to claim 29: The claim has been found allowable because the prior art of record does not disclose “wherein the sealing member overlaps the outer groove”, in combination with the remaining limitations of the claim.
With regard to claim 30: The claim has been found allowable due to its dependency from claim 29 above.
With regard to claim 34: The claim has been found allowable because the prior art of record does not disclose “the common electrode at least covers the inner groove and contacts a line at the area between the inner groove and the outer groove”, in combination with the remaining limitations of the claim.
With regard to claim 35: The claim has been found allowable due to its dependency from claim 34 above.
Remarks
While reviewing patents for double patenting, the undersigned noticed an error in U.S. Pat. No. 10,991,912, which issued from the previous patent application.  See claim 3, line 2: Change “Ti” to “with”, which is the word in the claim set (claim 19, line 2) filed November 2, 20202 in that application.  The Office brings this to applicants’ attention in case they would want to file a request for a correction to the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sonoda has a priority date of October 3, 2016, based on its PCT filing.